Title: From George Washington to Colonel Richard Gridley, 28 April 1776
From: Washington, George
To: Gridley, Richard



Sir
New York 28th April 1776

It gives me much Concern to hear from every one that comes from Boston that those works that were laid out for its defence, are in little more forwardness than they were when I left that town, who am I to blame for this shamefull neglect, but you Sir, who was to have them executed. it is not an agreable task to be under the necessity of putting any Gentleman in mind of his duty, but it is what I owe to the public, I expect and desire Sir that you will exert yourself in Completing the works, with all possible dispatch, & do not lay me under the disagreable necessity of writing to you again upon this Subject.

G.W.

